787 F.2d 438
UNITED STATES FIRE INSURANCE COMPANY, et al., Appellants,v.AMERICAN FAMILY LIFE ASSURANCE COMPANY OF COLUMBUS, GEORGIA,et al., Appellees.
No. 85-2309.
United States Court of Appeals,Eighth Circuit.
Submitted Jan. 31, 1986.Decided March 31, 1986.

Michael Hufft, Kansas City, Mo., for Boston Old Colony.
Robert Ernest Gould, Kansas City, Mo., for U.S. Fire Ins. Co.
Gary M. Cupples, Kansas City, Mo., for appellees.
Before HEANEY, JOHN R. GIBSON and FAGG, Circuit Judges.
PER CURIAM.


1
Boston Old Colony Insurance Company and United States Fire Insurance Company appeal from the October 14, 1985, order of the district court for the Western District of Missouri transferring this cause to the Western District of Georgia.  American Family Life Assurance Company moves to dismiss the appeal on the ground the transfer order is interlocutory and not appealable as a final judgment under 28 U.S.C. Sec. 1291 because issues remain pending in the transferee circuit.  We agree, and dismiss the appeal for lack of jurisdiction.    See, e.g., McCreary Tire & Rubber Co. v. Ceat.  S.P.A., 501 F.2d 1032 (3d Cir.1974);  Wallace v. Norman Industries, 467 F.2d 824 (5th Cir.1972);  Fischer v. National Bank of Omaha, 466 F.2d 511 (8th Cir.1972);  Kasey v. Molybdenum Corp., 408 F.2d 16 (9th Cir.1969);  D'Ippolito v. American Oil Co., 401 F.2d 764 (2d Cir.1968).